Title: [Diary entry: 24 November 1787]
From: Washington, George
To: 

Saturday 24th. Thermometer at 48 in the morning—48 at Noon And 45 at Night. Wind at No. Et. all day with heavy clouds, & great appearances of rain till the evening, when the Clds. broke and the prospect brightned a little. Rid to the Ferry, Frenchs, Dogue run, & Muddy hole Plantns.—also to the Carpenters in the Woods. At the Ferry, the Plows were as yesterday at work at Frenchs. The other hands were husking & lofting of Corn and gathering Beans. At Frenchs all hands and Horses were treading out Oats. At Dogue run 4 plows were at Work. The rest of the People were threshing & cleaning the common Spelts—qty. 35½ Bushls. which were left there for the use of the Plantation Horses. At Muddy hole 3 plows were at Work. The other hands were gathering & husking of Corn, & sorting the Irish Potatoes. Mrs. Lee (wife of Colo. Henry Lee) came here to dinner and in the afternoon he & Judge Harrison of Maryland arrived. Mr. Lear went up to Alexa. today on my business.